Citation Nr: 1614766	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-31 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.   Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include adjustment disorder with depression and anxiety. 

2.   Entitlement to service connection for erectile dysfunction, including as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Board notes that the Veteran previously had an appeal seeking service connection for PTSD, but the Board dismissed that claim pursuant to a withdrawal in the January 2013 decision.  The Veteran has not indicated an intention to reopen the claim for PTSD, therefore, it is not included in his present psychiatric claim.  

In his June 2010 substantive appeal, the Veteran requested a travel board hearing before a Veterans Law Judge at the RO.  In a July 2011 letter, the Veteran was informed that his requested hearing was scheduled for September 2011.  In a September 2011 letter, the Veteran indicated that he wished to withdraw his request for a travel board hearing.  Thus, the Veteran's hearing request is deemed to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e) (2015).

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include adjustment disorder with depression and anxiety, such was originally adjudicated by the agency of original jurisdiction (AOJ) as entitlement to service connection for depression and other nervous disorders.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include adjustment disorder with depression and anxiety.

These claims were previously remanded by the Board in January 2013.  The AOJ was directed to afford the Veteran a VA examination addressing the nature and etiology of any acquired psychiatric disorders, and if the examiner determined that the Veteran's psychiatric disorders were related to or caused by service, then and only then, the examiner was to determine the nature and etiology of the Veteran's claimed erectile dysfunction.  In addition, the AOJ was directed to conduct a search for additional service treatment records and if successful to associate the records with the Veteran's claims file.  All requested development has been conducted and the claims have been returned to the Board for further consideration.  Thus, the Board finds that the AOJ substantially complied with the remand directives and the Board may proceed to adjudication upon the merits of the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include adjustment disorder with depression and anxiety.  See Stegall v. West, 11 Vet. App. 268 (1998). 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the instant claims.  A review of the documents in the Virtual VA and VBMS files reveals that, with the exception of a March 2016 Informal Hearing Presentation, they are duplicative of those contained in the paper claims file.

The issue of entitlement to service connection for erectile dysfunction to include as secondary to an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The record includes current diagnoses of adjustment disorder with depression and anxiety, and the evidence is in equipoise as to whether these conditions are at least as likely as not etiologically related to service.




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for an acquired psychiatric disorder, to include diagnoses of adjustment disorder with depression and anxiety have been met.  38 U.S.C.A.       §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

As the Board's decision to grant service connection for an acquired psychiatric disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations with regard to that aspect of the Veteran's claim.  However, consideration of the merits of the issue of entitlement to service connection for erectile dysfunction to include as secondary to an acquired psychiatric disorder is deferred pending additional development consistent with the VCAA. 

Legal Criteria, Factual Background, and Analysis

The Veteran contends that, as a result of service, he is now suffering from adjustment disorder with depression and anxiety.  Specifically, in a June 2007 statement, the Veteran alleged that he had suffered from depression for a long time, that his drafting into service caused his depression and as a result he was not able to finish college after his discharge and ultimately he struggled to support his family.  The Veteran contends that his deteriorating health only added to his depression, which he contends began when he was drafted into the military and "hurt his life."

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The Board is charged with the duty to assess the credibility and weight given to evidence.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The file contains confirmed diagnoses of adjustment disorder, depression or dysthymic disorder, and anxiety.  See VA treatment notes February 2007 and May 2007; see also VA examination April 2013.  Additionally, the Veteran's post service VA treatment records show continuous treatment for depression, dysthymic disorder, and anxiety from 2006 to 2010.  Accordingly, presence of a currently-diagnosed psychiatric disorder is established.

The Veteran's service treatment records (STRs) are silent for specific complaints or diagnoses of psychiatric problems.  Although the Veteran's January1968 separation examination noted no psychological abnormalities, a December 1966 treatment note indicated the possible need for a psychiatric evaluation. 

In September 2006, the Veteran sought treatment from the New York VA Medical Center.  The Veteran complained of stress following a heart attack and a transient ischemic attack (TIA).  He reported feeling depressed with fluctuations in his mood, fatigue, insomnia, poor concentration, and anxiety.  The Veteran was found to have adjustment disorder with mixed emotions, and he attributed his problems to being drafted into the military with escalating symptoms as his health deteriorated.  He alleged that he began smoking while in the military to improve his mood.  

In a February 2007 statement and May 2007 addendum, the Veteran's treating physician, Dr. S. T. diagnosed him with adjustment disorder, which was later amended to dysthymic disorder, and opined that the Veteran's "mental problem is more likely related to his service."  Dr. S. T. stated that after reviewing the Veteran's history, "it appears that he fell to [a] depressive mood after being drafted."  Dr. S. T. indicated that the Veteran began smoking while in service "in order to gain [a] better mood and peace of mind."  Dr. S. T. stated that the Veteran's depression was so debilitating, that he could not finish college after he was discharged from the military.  Dr. S. T. indicated that the Veteran "always carries an expression of dejection, appears to be low in self-esteem and confidence, [and has] a lack of motivation and incentive, which has been long standing."  

A March 2007 statement from the social worker, Mr. F. A., who ran the Veteran's individual counseling sessions, indicated that the Veteran received psychiatric treatment for depression which the Veteran attributed to being drafted into the military.  Mr. F. A. noted that the Veteran reported that following discharge from service "he could not go back to school, that he lost motivation" as a result of his being drafted which cased his depression and disrupted his life.  

In connection with his claim for service connection, the Veteran was given a VA examination to address the nature and etiology of any acquired psychiatric disability.  In April 2013, following a review of the Veteran's claims file as well as an in-person examination, a VA psychiatrist diagnosed the Veteran with adjustment disorder with anxiety and depression.  During the examination, the Veteran reiterated that he had been attending college prior to being drafted.  The examiner opined that the Veteran's diagnosis was less likely than not incurred in or caused by his military service, attributing it instead to medical problems after a TIA in 2006.  However, the examiner notably did not discuss the Veteran's allegations of depression resulting directly from his service and disruption of his life, or his allegations that he began smoking to combat his depression while in the service or the December 1966 record noting a possible need for psychiatric evaluation.  The examiner did however acknowledge that the Veteran's symptoms were at least in part related to "how his military service may have negatively affected his life history."

Given the Veteran's lay statements, the Veteran's VA treatment records, the February and May 2007 statements from the Veteran's treating physician, Dr. S.T., and the April 2013 VA examination opinion, the Board concludes that the evidence is at least in equipoise regarding whether the Veteran's current acquired psychiatric disorder is related to his military service, variously diagnosed as adjustment disorder, depression or dysthymic disorder, and anxiety.  Specifically, the only relevant etiological opinions in the record are directly contradictory, and the Board finds no reason to accept one as more probative than the other.  While Dr. S. T.'s opinion could be supported by more substantive rationale, the Board affords it more probative weight as he was the Veteran's treating physician and was therefore more familiar with the Veteran's relevant medical history and clinical presentation.  While the VA examiner's opinion is against the Veteran's claim, it is somewhat internally inconsistent and acknowledges that his symptoms are at least partially related to his military service.  Therefore, resolving all reasonable doubt in his favor, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include adjustment disorder with depression and anxiety, is granted.  The Board notes that, in reaching this conclusion, the benefit of the doubt doctrine has been applied.  See 38 U.S.C.A.      § 5107; Gilbert, supra.




ORDER

Service connection for an acquired psychiatric disorder other than PTSD, to include adjustment disorder with depression and anxiety, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for erectile dysfunction so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that, the Veteran was not afforded a VA examination in order to determine the nature and etiology of his claimed erectile dysfunction but that an opinion is necessary to decide the claim. 

The Veteran contends that his current erectile dysfunction is the direct result of his service.  In the alterative, he alleges that his erectile dysfunction was caused or aggravated by his service-connected acquired psychiatric disorder.  The Board notes that while service treatment records are silent as to any complaints or diagnosis for erectile dysfunction, the Veteran's post service records document such a diagnosis.  In addition, in the Board's prior remand, the Board requested that the AOJ provide the Veteran with an examination to determine the nature and etiology of his acquired psychiatric disorder and that if the examiner found that the Veteran's acquired psychiatric disorder was caused by or related to service to then afford the Veteran an examination to determine the nature and etiology of his claimed erectile dysfunction.  However, as the April 2013 VA examiner found that the Veteran's acquired psychiatric disorder was not related to service, no examination was performed in relation to the Veteran's erectile dysfunction.  As the Board has granted service connection for the Veteran's acquired psychiatric disorder, an examination to determine the nature and etiology of the Veteran's claimed erectile dysfunction, to include whether or not it was caused or aggravated by the Veteran's now service connected acquired psychiatric disorder, should be obtained on remand.

Finally, due to the length of time which will elapse on remand, updated VA treatment records should be obtained in consideration of the Veteran's appeal.  In addition, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who had treated him for his claimed disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from June 2010 to the present, should be obtained.

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed erectile dysfunction.  The examiner should review the record. 

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that the diagnosed erectile dysfunction had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?

b)  Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's diagnosed erectile dysfunction was caused OR aggravated by his service-connected acquired psychiatric disorder?

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


